Dissenting Opinion by
Judge Rogers:
I dissent because in my opinion it was not necessary for the Board to make each and every one of the five findings enumerated in Section 912 of the MPC, 53 P.S. §10912. It was the landowner’s position that the residential zoning of the rear portion of its lot *456made that portion of the property useless; that the zoning restriction was therefore invalid; and that the variance allowing another use was required to provide the landowner with its constitutional right in its property. The findings required by Section 912 become irrelevant. This point is made in R. Ryan, Pennsylvania Zoning Law and Practice, Section 6.1.8 (1970):
Where an owner’s land ... is denied any reasonable use by an unduly restrictive ordinance, the findings [of Section 912] are not ‘relevant in [the] given case’, and are not necessary.